Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s “Response to Amendment and Reconsideration” filed on 6/28/2022 has been considered.
Claims 3, 6, 10, 20 are canceled. Claims 21-23 are added. Claims 1-2, 4-5, 7-9, 11-19, 21-23 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-9, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (EP 2,765,551), in view of Bhagwan et al. (U.S. patent No. 10,380,174)


Regarding claims 1-2, 4-5, 7-9, 11-19, Werner teaches a method of delivering a self-directed user experience, comprising: encoding access to an intermediate menu in at least one matrix bar code (scan barcode, [28]); 
developing an intermediate menu that facilitates a self-directed user experience (See fig. 9a-d, 20E, menu, responsive to the user's selection, the electronic device 102 constructs a request to provide digital content related to the item, [63, 108]); 
presenting the at least one matrix bar code to a user via placement on a product; (See Fig.1, [20, 28])
responsive to interaction of the user with the at least one matrix bar code, directing the user to the intermediate menu via the at least one matrix bar code, wherein the self-directed user experience is responsive to user interaction with intermediate menu, (display menu options to the user, selection by the user, [28, 32, 55-56, 63).
Werner substantially discloses the claimed invention, however, does not explicitly disclose food or consumable product, intermediate menu is developed to be presented on a computing device and has a layout that simultaneously includes an informational section that displays, for each product, each of: at least one product identification, at least one brand identification, and at least one product ingredient or nutritional information, and a user input section that is customizable depending on a product corresponding to the intermediate menu and the at least one matrix bar code; presenting by placing barcode on a product; 
However, Bhagwan teaches the remote server uses the application (220) to recognize food product data from the image and perform the desired manipulation of the data. This data is then returned to the mobile device (204) for display to the user, Col.5 ln 40-50;  the food product information (100) includes a nutritional facts panel (101), an ingredient list (112) and a barcode (114), Col.4 ln 25-40;  the photographed area includes portions of the product packaging printed with the food product information (100). The system (200) analyzes the product image (210) to extract the product information and present relevant information to the consumer, Col.12 ln 62-67; The output also includes a listing of the ingredients contained in the product and a list of definitions of less common terms in the ingredient list. For example, the output includes a definition of the ingredient “Carrageenan.” If the user wants more information about carrageenan, the user could select the text “Carrageenan.”, Col.11 ln 21-34.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of Werner, to include the above limitations, as taught by Bhagwan, in order to provide useful and usable information to the consumer. (see Bhagwan).
Regarding claim 2, Werner teaches delivering the intermediate menu is presented on a computing device, and wherein the computing device presents the intermediate menu responsive to optical detection of the at least one matrix bar code, [62-63].
Regarding claims 4-5, 11, Werner teaches plurality of virtual buttons arranged within the user input section and configured to receive user inputs, the intermediate menu receives inputs via at least one of the virtual buttons to facilitate direction of the self-directed user experience, (see at least Fig. 9A-D, 20A)
Regarding claim 7, Werner teaches the informational section and the user input section are customizable depending on a product corresponding to the intermediate menu and the at least one matrix bar code, ([32]).
Regarding claim 8, Werner teaches wherein the informational section and the user input section are customizable without changing the at least one matrix bar code, (see Fig. 14, adjusting price).
Regarding claim 9, Werner teaches at least one matrix bar code corresponding to a product, [28]; and at least one computing device comprising at least one optical sensor, [28, Fig. 1]; wherein the at least one matrix bar code is readable by the at least one optical sensor, (camera capture barcode, [28]); an intermediate menu comprising product information and a plurality of virtual buttons (see at least Fi. 9a-d 20e, [63, 108]), wherein the at least one computing device displays the intermediate menu in response to reading the at least one matrix bar code, [28, 32, 55-56, 63], Fig. 9).
Regarding claims 12-14, Werner teaches computing device is configured to receive user input in connection with at least one virtual button of the plurality of virtual buttons displayed as part of the intermediate menu; the user input directs the intermediate menu to customize the self-directed user experience; the user input directs the intermediate menu to access additional resources related to the product, (get content button, options, [114]).
Regarding claim 15, Werner teaches the matrix bar code is placed on at least one of the product and the product packaging, [28].
Regarding claim 16, Werner teaches a data carrier corresponding to an intermediate menu, wherein the intermediate menu is accessible by detecting the data carrier with at least one sensor, and wherein the intermediate menu facilitates a self-directed user experience; [28, 32, 55-56, 63, 108, Fig. 9a-d); a product associated with the intermediate menu, wherein the data carrier is integrated into at least one of the product and a product package ([28], see at least Fig. 9a), and a mobile device comprising the at least one sensor and configured to detect the data carrier and present the intermediate menu, ([28, 63]).
Regarding claims 17-19, Werner teaches the mobile device presents the intermediate menu responsive to at least one of optical detection or radio frequency (RF) detection of the data carrier by the at least one sensor; the data carrier is integrated into at least one of the product and a product package; sensor detects the data carrier without making contact with the product and the product package, [28, 32, 62-63].
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Werner and Bhagwan as applied to claims above, and further in view of Kastury et al. (U.S. Patent Publication No. 2019/0197278)
Regarding claim 21, the combination does not explicitly include, however, Kastury teaches the informational section includes a plurality of header attributes, wherein a height and width of each of the header attributes is fixed relative to a size of a display screen of the computing device that displays the intermediate menu, and wherein a height and width of the informational section is dynamically determined based on the size of the display screen, (The code encoded within food label 118 may be present as one or more optical elements printed and/or encoded (e.g., embedded as a bitmap or barcode) in a portion of the food label 118 (e.g., as part of the graphic content and/or white space of the label) in a fashion that is imperceptible, or nearly imperceptible, to the human (e.g., width of an optical encoded element of 1 mm-0.01 mm), but readable by computing device 106 provided that camera 114 captures an image of food label 118 that is of sufficient resolution, see at least, [34])
Regarding claim 22, the combination does not explicitly include, however, Kastury teaches the user input section includes a plurality of virtual buttons, and wherein a size of each of the plurality of virtual buttons is dynamically adapted depending upon at least one of: a size of a display screen of the computing device that displays the intermediate menu a number of links desired for a product and/or organization, one or more priorities of a manufacturer of the product, and a number and sizes of other sections of the intermediate menu being simultaneously displayed, (the user has centered the field of view of camera 114 about food item 120 (i.e., the blueberry smoothie container), with food label 118 (e.g., food label with characters “ESV”) not necessarily centered in the field of view. Instructions for capturing an image of food item 120 may be displayed in a message box 320 on user interface 302 to inform the user on the techniques to properly capture an image of food label 118 (e.g., Hold device 4-7″ from the ESV Label, “dim light? Try the flash”), see at least [45]).

Regarding claim 23, the combination does not explicitly include, however, Kastury teaches the intermediate menu is one of a dynamic landing page menu offering reordering of a product and a dynamic landing page menu including detailed product information via an interactive label, (See landing page, Fig. 3A-C, [44]).

It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of combination, to include the above limitations, as taught by Kastury, in order for a label to capture much of the information that could potentially be presented to consumers, (Kastury, [4]).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627